Citation Nr: 1032031	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-09 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1971 to November 1972.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection.  The case was before the Board 
in May 2008 and April 2009, and was remanded each time for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses the need for further 
development.  In a June 2009 written statement to the RO, the 
Veteran indicated that he desires a hearing before a member of 
the Board.  Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on 
appeal will be granted to an appellant who requests a hearing and 
is willing to appear in person.  See 38 U.S.C.A. § 7107 (West 
2002) (pertaining specifically to hearings before the Board).  
Therefore, a remand of this matter is warranted.

Accordingly, this matter is hereby REMANDED for the following 
action:

	Contact the Veteran and ascertain the type 
of hearing he prefers.  Thereafter, 
schedule him for an appropriate hearing 
before a Veterans Law Judge.  The RO 
should notify the appellant and his 
representative of the date and time of the 
hearing, in accordance with 38 C.F.R. 
§ 20.704(b).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




